Citation Nr: 0406234	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  00-08 830	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from January 1943 to 
September 1945.  He died on July [redacted], 1997.  At the time of 
his death, service connection was in effect for major 
depression-rated as 50 percent disabling.  The appellant is 
his widow.  She appealed to the Board of Veterans' Appeals 
(Board) from a December 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania, which denied her claim 
for DIC benefits under the provisions of 38 U.S.C.A. § 1151.

The Board remanded the claim to the RO in June 2001 for 
further development.  And in August 2002, the Board, itself, 
undertook additional development of the claim pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  In May 
2003, the Board denied the claim and the widow-appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).

In October 2003, a Court order vacated and remanded the claim 
pursuant to a joint motion filed that same month.  The Court 
indicated that, on remand, the Board must address the change 
in law brought about by Disabled American Veterans (DAV) v. 
Sec'y of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  
This decision invalidated 38 C.F.R. § 19(a)(2), a provision 
giving the Board authority to consider additional evidence 
without having to remand the case to the RO for initial 
consideration.




REMAND

As mentioned, in August 2002, the Board undertook additional 
development of the claim pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  Specifically, an attempt was 
made to obtain the veteran's social work service records from 
June 17, 1997, to July 2, 1997, from the VA Medical Center 
(VAMC) in Lebanon, Pennsylvania.  The Board noted that social 
work service records before and after this period were on 
file and, therefore, did not need to be requested.  The VA 
facility was informed that, if there was no social work 
service contact during that period, this should be indicated; 
a negative reply was needed if it was determined there were 
no records.  That facility submitted two social work service 
notes made subsequent to July 2, 1997.  However, there was no 
response regarding whether any social work service notes were 
made during the particular time at issue, from June 17, 1997 
to July 2, 1997.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently invalidated 38 C.F.R. § 19.9(a)(2) 
(which allowed the Board to undertake the action necessary 
for a proper appellate decision) because, in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction (i.e., 
the RO) for initial consideration.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003).

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains.  
The RO must initially review the evidence developed by the 
Board and adjudicate the claim on appeal considering the 
newly obtained evidence, as well as evidence previously of 
record.  The Board also notes that further response is needed 
from the VAMC in Lebanon, Pennsylvania, regarding whether 
social work service records were made from June 17, 1997 to 
July 2, 1997.

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should attempt to obtain the 
veteran's social work service records 
from June 17, 1997 to July 2, 1997, from 
the VAMC in Lebanon, Pennsylvania.  
(Records before and after this period are 
already on file and need not be 
requested.  If there was no social work 
service contact during that period, this 
should be noted.  A negative reply is 
needed if it is determined there are no 
records.)

2.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 are fully complied with and 
satisfied.  Also request that the widow-
appellant submit all relevant evidence 
and information in her possession.

3.  Then readjudicate the widow-
appellant's claim based on any additional 
evidence obtained.  If it continues to be 
denied, send her and her attorney a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the claim to the Board 
for further appellate consideration.



The appellant need take no action until he is further 
informed.  The purpose of this REMAND is to obtain further 
development and ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument concerning the claim 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




